ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




          Lamb-Rosenfeldt v. Burke Medical Group, Ltd., 2012 IL App (1st) 101558




Appellate Court            BLAINE LAMB-ROSENFELDT, Individually and as Special
Caption                    Administrator of the Estate of Lee Lamb, Decedent, Plaintiff-Appellant,
                           v. BURKE MEDICAL GROUP, LTD., KATHRYN BURKE, D.O., and
                           ST. JAMES HOSPITAL AND HEALTH CENTER, Defendants-
                           Appellees.


District & No.             First District, Fourth Division
                           Docket No. 1-10-1558


Rule 23 Order filed        February 2, 2012
Rule 23 Order
withdrawn                  March 19, 2012
Opinion filed              March 22, 2012


Held                       Summary judgment was properly entered for defendant hospital in an
(Note: This syllabus       action seeking to hold the hospital vicariously liable for the alleged
constitutes no part of     negligent treatment provided by the primary care physician of plaintiff’s
the opinion of the court   decedent, since plaintiff failed to present a sufficient factual basis to
but has been prepared      satisfy the elements of “holding out” and reliance necessary to subject the
by the Reporter of         hospital to vicarious liability.
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 08-L-9866; the Hon.
Review                     Drella C. Savage, Judge, presiding.


Judgment                   Affirmed.
Counsel on                 Otubusin & Associates, P.C., of Chicago (M. Anne Hannigan, of
Appeal                     counsel), for appellant.

                           Cassiday Schade LLP, of Chicago (Bradford D. Roth, Jeffrey A. Hesser,
                           and Julie A. Teuscher, of counsel), for appellee St. James Hospital and
                           Health Center.


Panel                      JUSTICE PUCINSKI delivered the judgment of the court, with opinion.
                           Presiding Justice Lavin and Justice Fitzgerald Smith concurred in the
                           judgment and opinion



                                             OPINION

¶1          Plaintiff Blaine Lamb-Rosenfeldt, daughter of decedent Lee Lamb and special
        administrator of Lamb’s estate, appeals an order of the circuit court awarding summary
        judgment in favor of defendant St. James Hospital and Health Center (St. James) on
        plaintiff’s medical malpractice and wrongful death action. On appeal, plaintiff maintains that
        the circuit court’s order was entered in error because genuine issues of material fact exist as
        to whether St. James can be held vicariously liable for the alleged negligent acts of Lamb’s
        treating physician. For the reasons explained herein, we affirm the judgment of the circuit
        court.

¶2                                         BACKGROUND
¶3           Decedent Lee Lamb was a patient of Doctor Kathryn Burke from November 2004 to
        January 2006. In 1996, prior to becoming Doctor Burke’s patient, Lamb was diagnosed with,
        and treated for, lung cancer. During the time that Doctor Burke was Lamb’s primary care
        physician, she was aware of Lamb’s prior history of lung cancer. Lamb obtained medical care
        from Doctor Burke at two locations: Burke Medical Group, Ltd. (Burke Medical), and St.
        James.
¶4           Prior to obtaining treatment at St. James, Lamb was required to sign a one-page “Consent
        For Medical Treatment Form.” The one-page document contained four sections including
        a consent for diagnosis and treatment, an authorization for release of information, a waiver
        of liability regarding personal valuables and an independent contractor physician disclosure
        statement. In pertinent part, the disclosure statement provided:
             “STATEMENT OF UNDERSTANDING: PHYSICIANS ARE NOT EMPLOYEES
             OF THE MEDICAL CENTER: I understand that St. James Hospital utilizes
             independent physicians and consultants to perform services for patients at its hospitals.
             These physicians may include my private physician, a physician from a physician group


                                                 -2-
         who has agreed to treat me because I do not have a physician on staff or a consultant.
         With the exception of some anesthesiologists who might provide anesthesia to some
         patient in the hospital, NONE OF THE PHYSICIANS WHO ATTEND TO ME AT THE
         HOSPITAL ARE AGENTS OR EMPLOYEES OF THE HOSPITAL and therefore, they,
         and not the hospitals, are legally liable for the physicians’ acts. I further understand that
         one (1) or more of these physicians might be involved in my care, for example, through
         reading of x-rays, interpreting laboratory tests, providing emergency medical care or
         performing surgery. In most cases, I can expect to receive a separate bill from my private
         physician, a member(s) of the physician group or consultant who has treated me.
         However, in some cases, third party payers, such as an insurance company, may require
         certain independent physician charges to be included as part of the total hospital billings.
         In these cases the hospital may be required to bill me for physician services although the
         physician IS NOT AN EMPLOYEE OR AGENT OF THE HOSPITAL.”
¶5       At the bottom of the page, after the disclosure statement and before the signature line was
     the following statement: “I CERTIFY THAT I HAVE READ AND UNDERSTAND THIS
     CONSENT AND THAT NO GUARANTEE OR ASSURANCE HAS BEEN MADE AS TO
     THE RESULTS OR OTHER ASPECT OF ANY TREATMENT, PROCEDURE, OR TEST
     AUTHORIZED HEREUNDER.”
¶6       Decedent signed the hospital’s consent for medical treatment form containing the
     aforementioned disclaimer on seven occasions: January 20, 2005; January 24, 2005; June 10,
     2005; August 23, 2005; November 21, 2005; January 10, 2006; and January 14, 2006. Lamb
     also signed another form, entitled “Authorization for Payment/Release of Responsibility,”
     on two occasions: January 20, 2005, and January 14, 2006. This form contained the same
     physician disclosure statement that was contained in the aforementioned consent for medical
     treatment form.
¶7       In February 2006, Lamb was once again diagnosed with lung cancer. Starting on March
     29, 2006, Lamb commenced treatment with an oncologist and continued treatment with him
     until September 2006. Lamb ultimately died on October 23, 2006, as a result of
     complications from her second bout of lung cancer.
¶8       On September 5, 2008, plaintiff, as special administrator of her mother’s estate, filed a
     multiple-count complaint naming Doctor Burke, Burke Medical, and St. James as
     defendants. The crux of plaintiff’s malpractice claim was the allegation that Doctor Burke
     was negligent in failing to diagnose a recurrence of decedent’s lung cancer between
     November 2004 and January 2006, which impaired Lamb’s chance for survival and
     shortened her life. Specifically, the complaint alleged that Doctor Burke failed to properly
     screen Lamb for the recurrence of her cancer after Lamb developed symptoms indicative of
     recurrent lung cancer, including weight loss, fatigue, frequent coughs, difficulty swallowing
     and aspiration of food. The complaint further alleged that Doctor Burke was an employee or
     agent of both Burke Medical and St. James when she provided care and treatment to Lamb
     and that Doctor Burke was acting within the scope of her employment and/or agency when
     she rendered negligent medical treatment to decedent. In accordance with the pleading
     requirements for medical malpractice cases set forth in section 2-622 of the Illinois Code of
     Civil Procedure (735 ILCS 5/2-622 (West 2008)) plaintiff attached a “Certificate of Merit

                                               -3-
       in Medical Malpractice” completed by Doctor Erin Egan to her complaint.
¶9          Plaintiff subsequently filed an amended complaint on November 21, 2008. The amended
       complaint advanced the same allegations of medical negligence against Doctor Burke as well
       as the same purported employee and/or agent relationship between Doctor Burke and
       codefendants Burke Medical and St. James. The amended complaint contained a new
       “Certificate of Merit in Medical Malpractice” completed by Doctor Egan that set forth a
       more comprehensive and detailed critique of the care that Doctor Burke provided to Lamb.
¶ 10        The parties proceeded with discovery. Both Doctor Burke and St. James filed answers
       to interrogatories submitted by plaintiff. In pertinent part, in response to plaintiff’s question
       regarding Doctor Burke’s employment relationship with St. James, both parties denied that
       she was ever an employee of the hospital. Instead, Doctor Burke indicated that she was
       incorporated as a professional corporation and was an employee and agent of Burke Medical
       at the time that she provided treatment to Lamb. Although she was never an employee of St.
       James, Doctor Burke detailed her affiliation with St. James over the years in the curriculum
       vitae that she attached to her answer to plaintiff’s interrogatories. In pertinent part, Doctor
       Burke indicated that she was an attending physician at St. James since 1988, chief of staff
       of St. James from 1996-2001 and vice president of the medical staff of St. James from 2003-
       07.
¶ 11        Doctor Burke and plaintiff were subsequently deposed. In her discovery deposition,
       Doctor Burke indicated that she first met decedent at Doyle’s Designs, the hair salon where
       decedent worked. The owner of the salon was one of Doctor Burke’s patients and Lamb
       subsequently learned that Doctor Burke was a physician. On several occasions when Doctor
       Burke came to the salon to get her hair done, decedent would ask Doctor Burke medical
       questions pertaining to her health and inquire about her lab results. Decedent indicated that
       she no longer wished to continue treatment with her current physician. In November 2004,
       in response to decedent’s questioning, Doctor Burke suggested that decedent schedule a
       formal appointment at her office at Burke Medical Group. Doctor Burke saw Lamb for the
       first time at her office on November 9, 2004. Following her initial visit, Lamb came to
       appointments at Doctor Burke’s office on November 15, 2004, November 22, 2004, and
       January 3, 2005. Doctor Burke explained that she saw Lamb at her office at Burke Medical
       on a number of occasions before she ever saw Lamb at St. James.
¶ 12        Doctor Burke indicated that she was never an employee of St. James when she provided
       treatment to Lamb; rather, she was self-employed. Doctor Burke further denied she or any
       member of her staff would have ever told Lamb or plaintiff that she was an employee of St.
       James. Although she had served as chief of staff of St. James,1 Doctor Burke indicated that
       she never received payment from the hospital; rather, she received a check from the St.


               1
                 In her deposition, Doctor Burke indicated that she served as chief of staff of St. James
       “periodically” from 1996 to 2007. However, in the curriculum vitae attached to her response to
       plaintiff’s interrogatories, Doctor Burke indicated that she held that title from 1996-2001. Despite
       this discrepancy, it appears that both parties agree that Doctor Burke was chief of staff of St. James
       during the time that she was decedent’s treating physician.

                                                    -4-
       James medical staff fund, which is a separate and distinct entity from the hospital. Doctor
       Burke’s position as chief of staff was merely an administrative role, and she explained that
       she did not see patients in that capacity. She did not recall informing Lamb or plaintiff that
       she was chief of staff of St. James.
¶ 13       In her deposition, plaintiff confirmed that her mother first met Doctor Burke at Doyle’s
       Designs. Before she became Doctor Burke’s patient, Lamb would talk to Doctor Burke about
       her health and various medical procedures and Doctor Burke would occasionally provide
       Lamb with prescription medication. Plaintiff explained that her mother became unhappy with
       the care that her current doctor was providing and decided to stop seeing her. Approximately
       three months later, in November 2004, Lamb had her first appointment with Doctor Burke.
       Sometime during Doctor Burke’s treatment of Lamb over the years, Lamb began having
       some health problems. Plaintiff indicated that Lamb developed a chronic cough, spit up
       blood and food, and complained of fatigue. Plaintiff indicated that her mother saw Doctor
       Burke at Burke Medical on a number of occasions before she was ever admitted to St. James.
       Plaintiff confirmed that Doctor Burke recommended that her mother go to St. James to
       receive further treatment from her. Plaintiff believed her mother would have gone to any
       facility that Doctor Burke told her to go to unless the distance was too great and was too
       problematic to get to.
¶ 14       With respect to Doctor Burke’s affiliation with St. James, plaintiff indicated that she
       conducted an Internet search on Doctor Burke and learned that she was the chief of staff of
       St. James. Plaintiff also called Doctor Burke’s office and spoke to a receptionist who
       informed her that Doctor Burke was “employed through the hospital.” Plaintiff did not recall
       whether this conversation took place before or after her mother’s death. Plaintiff also
       confirmed that her mother’s signature appeared on multiple consent for medical treatment
       forms that contained a physician disclosure statement indicating that the doctors at St. James
       were not employees of the hospital; however, plaintiff indicated that she was not present
       when her mother signed the forms and did not know whether decedent asked questions prior
       to signing the forms.
¶ 15       St. James subsequently filed a motion for summary judgment. In its motion, St. James
       observed that plaintiff’s action against the hospital was premised entirely on allegations of
       agency between Doctor Burke and the hospital and that plaintiff had not advanced any
       independent allegation of negligence against St. James. St James then argued that there was
       no genuine issue of material fact that Doctor Burke was never an employee or actual agent
       of St. James when she provided medical care to decedent. St. James observed that Doctor
       Burke had testified in her discovery deposition that she was self-employed and merely served
       as the chief of staff of St. James. That position was administrative in nature and Doctor
       Burke did not provide patient care as the chief of staff. Moreover, St. James argued that there
       was no evidence to support an allegation of apparent agency given that: (1) “plaintiff’s
       decedent had a pre-existing physician[-]patient relationship with Doctor Burke and knew or
       reasonably should have known at the time of the treatment in question that Doctor Burke was
       not an employee or agent of St. James Hospital”; and (2) “plaintiff’s decedent signed
       multiple consent forms prior to and during her treatment at St. James Hospital which clearly
       indicated that the physicians that were treating her were not employees or agents of the

                                                -5-
       hospital.” Accordingly, because there was no genuine issue of material fact that Doctor
       Burke was not an actual or apparent agent of St. James, the hospital argued that it could not
       be subject to vicarious liability for the alleged negligent treatment that Doctor Burke
       purportedly provided to decedent and that St. James was entitled to summary judgment as
       a matter of law.
¶ 16       Following St. James’s motion, plaintiff sought, and obtained, leave to file a second
       amended complaint. In the filing, plaintiff reiterated the same allegation of negligence
       against Doctor Burke for failure to timely diagnose the recurrence of Lamb’s lung cancer as
       well as the same allegation of actual or apparent agency between Doctor Burke and St.
       James. Plaintiff also apparently filed a response to St. James’s motion for summary
       judgment; however, no copy of the response is contained in the record on appeal.
¶ 17       On May 3, 2010, the trial court heard oral argument on St. James’s motion for summary
       judgment, the transcripts of which are also absent from the record, and subsequently filed an
       order granting the hospital’s motion and dismissing all of the counts in plaintiff’s complaint
       that alleged that actual or apparent agency existed between Doctor Burke and St. James.
       Thereafter, on May 10, 2010, the court modified its prior order. In the modified order, the
       court provided a rationale for its ruling, explaining: “Plaintiff failed to show reliance and
       there was no showing or evidence that the decedent knew or relied on information alleging
       Doctor Burke’s position or alleged standing with St. James Hospital at the time of decedents
       [sic], treatment, tests or the execution of her consent forms.” The modified order also
       included language pursuant to Illinois Supreme Court Rule 304(a) (eff. Feb. 26, 2010),
       specifying that the court’s ruling was “a final order as to St. James Hospital.” Plaintiff’s
       appeal followed.2

¶ 18                                        ANALYSIS
¶ 19       On appeal, plaintiff argues that the trial court erred in granting St. James’s motion for
       summary judgment because there are genuine issues of material fact as to Doctor Burke’s
       employment status with St. James and whether the hospital can be held vicariously liable for
       Doctor Burke’s negligent treatment of Lamb. Specifically, plaintiff argues that Doctor Burke
       “was inextricably linked and connected with St. James Hospital” and held herself out as the
       chief of staff and an instructor at St. James. She contends that any reasonable person who
       was told that Doctor Burke held those positions would naturally and reasonably conclude that
       Doctor Burke was employed by the hospital. Plaintiff acknowledges that decedent Lamb
       signed multiple consent for medical treatment forms that clearly stated that none of the
       physicians who would provide treatment were agents or employees of the hospital; however,
       plaintiff argues that the St. James form is ambiguous and confusing as it contained several
       other provisions that were unrelated to the disclaimer and thus, the form was not enough to
       provide notice to Lamb about Doctor Burke’s employment status with St. James. Given
       Doctor Burke’s representations and the misleading nature of St. James’s consent forms,


               2
                The trial court’s modified order constituted a final order as to St. James only. Plaintiff’s suit
       against Doctor Burke and Burke Medical Group remains pending.

                                                     -6-
       plaintiff contends that there is a genuine issue of material fact as to whether Doctor Burke
       was an apparent agent of St. James.
¶ 20       St. James responds that the trial court’s ruling on its motion for summary judgment was
       correct as there is no genuine issue of material fact that Doctor Burke was not an apparent
       agent of the hospital. Although Doctor Burke had held the title of chief of staff of the
       hospital, St. James argues that Lamb knew, or should have known, that despite her title,
       Doctor Burke was not an employee or an apparent agent of the hospital. St. James
       emphasizes that Lamb signed a consent form each time she was admitted to the hospital that
       clearly stated in bold print that the physicians she received treatment from were independent
       contractors, not employees of the hospital. Contrary to plaintiff’s characterization of its
       consent form, St. James maintains that the disclaimer language was clear and unambiguous
       and put Lamb on notice that Doctor Burke was not an employee of the hospital. In addition,
       given decedent’s preexisting relationship with Doctor Burke, St. James maintains that it is
       clear that Lamb never relied upon St. James to provide medical care; rather, the hospital was
       merely the place from which Lamb received the medical care that she sought from Doctor
       Burke. Accordingly, because Lamb relied on Doctor Burke rather than the hospital to receive
       medical treatment, St. James argues that it cannot be held vicariously liable for medical
       services provided by Doctor Burke.
¶ 21       As a preliminary matter, before turning to the substance of plaintiff’s appeal, we will
       address St. James’s objection to the statement of facts contained in plaintiff’s brief. We agree
       with St. James that plaintiff’s statement of facts fails to accord with the requirements set
       forth in Illinois Supreme Court Rule 341(h)(6) (eff. July 1, 2008). Specifically, the fact
       section does not provide accurate citations to the record on appeal and contains
       impermissible argument. However, we note that it is within our discretion to consider an
       appellate brief notwithstanding an appellant’s failure to comply with Rule 341(h)(6). In re
       Marriage of Eberhardt, 387 Ill. App. 3d 226, 228 (2008). Given that we do not find that
       plaintiff’s violations are so egregious that they hinder our review of the issues raised on
       appeal, we do not find it necessary to strike plaintiff’s statement of facts; rather, we will
       simply disregard any improper or unsupported statements. John Crane Inc. v. Admiral
       Insurance Co., 391 Ill. App. 3d 693, 698 (2009).
¶ 22       As another threshold manner, we observe that the record on appeal is incomplete.
       Specifically, full transcripts of Doctor Burke’s and plaintiff’s discovery depositions do not
       appear in the record; rather, only the excerpts that were attached to St. James’s motion for
       summary judgment are present. Morever, plaintiff’s response to St. James’s motion for
       summary judgment and the transcript of the hearing that the trial court conducted on the
       motion are also missing from the record. Finally, although plaintiff cites to a supplemental
       record in her statement of facts, no such supplement to the record was ever filed with this
       court. We note that it is the burden of the appealing party to provide a reviewing court with
       a sufficiently complete record to allow for meaningful appellate review. Foutch v. O’Bryant,
       99 Ill. 2d 389, 391-92 (1984); Lewandowski v. Jelenski, 401 Ill. App. 3d 893, 902 (2010). As
       a general rule, “[a]n issue relating to a circuit court’s factual findings and basis for its legal
       conclusions obviously cannot be reviewed absent a report or record of the proceeding.”
       Corral v. Mervis Industries, Inc., 217 Ill. 2d 144, 156 (2005). In the absence of a sufficiently

                                                  -7-
       complete record, a reviewing court will resolve all insufficiencies apparent therein against
       the appellant and will presume that the trial court’s ruling had a sufficient legal and factual
       basis. Foutch, 99 Ill. 2d at 391-92; Lewandowski, 401 Ill. App. 3d at 902. We will keep these
       principles in mind as we address the merit of plaintiff’s appeal.
¶ 23        Summary judgment is appropriate when “the pleadings, depositions, and admissions on
       file, together with the affidavits, if any, show that there is no genuine issue as to any material
       fact and that the moving party is entitled to judgment as a matter of law.” 735 ILCS 5/2-
       1005(c) (West 2006). In reviewing a motion for summary judgment, a court must construe
       the pleadings, depositions, admissions, and affidavits strictly against the moving party to
       determine whether a genuine issue of material fact exists. Williams v. Manchester, 228 Ill.
       2d 404, 417 (2008). A plaintiff need not prove her entire case at the summary judgment
       stage; however, she must at least present a factual basis that could arguably entitle her to a
       judgment in her favor. Wallace v. Alexian Brothers Medical Center, 389 Ill. App. 3d 1081,
       1086 (2009). Although summary judgment has been deemed a “drastic means of disposing
       of litigation” (Purtill v. Hess, 111 Ill. 2d 229, 240 (1986)), it is nonetheless an appropriate
       mechanism to employ to expeditiously dispose of a lawsuit when the moving party’s right
       to a judgment in its favor is clear and free from doubt (Morris v. Margulis, 197 Ill. 2d 28, 35
       (2001)). A trial court’s ruling on a motion for summary judgment is subject to de novo
       review. Weather-Tite, Inc. v. University of St. Francis, 233 Ill. 2d 385, 389 (2009).
¶ 24        Prior to 1993, hospitals in Illinois could be subject to vicarious liability for a physician’s
       negligent acts only if the physician was an actual agent of the hospital. Schroeder v.
       Northwest Community Hospital, 371 Ill. App. 3d 584, 590 (2006) (citing Johnson v. Sumner,
       160 Ill. App. 3d 173, 175 (1987), and Greene v. Rogers, 147 Ill. App. 3d 1009, 1015-16
       (1986)). However, in Gilbert v. Sycamore Municipal Hospital, 156 Ill. 2d 511, 525 (1993),
       our supreme court held that under certain circumstances, a hospital may be subject to liability
       for negligent medical treatment provided by its actual agents or its apparent agents, that is,
       physicians who are actually independent contractors, not employees of the hospital. York v.
       Rush-Presbyterian-St. Luke’s Medical Center, 222 Ill. 2d 147, 179 (2006).3 In Gilbert, the
       supreme court explained that pursuant to the doctrine of apparent authority, “[a] principal
       will be bound not only by that authority which he actually gives to another, but also by the
       authority which he appears to give. Apparent authority in an agent is the authority which the
       principal knowingly permits the agent to assume, or the authority which the principal holds
       the agent out as possessing. It is the authority which a reasonably prudent person, exercising
       diligence and discretion, in view of the principal’s conduct, would naturally suppose the


               3
                  We note that plaintiff’s argument on appeal centers solely around her allegation of apparent
       agency. She does not argue that Doctor Burke was an actual agent of St. James. See Ill. S. Ct. R.
       341(h)(7) (points not argued on appeal are waived). Indeed, the record is clear that Doctor Burke was
       never employed or paid by defendant; rather, she was merely a hospital administrator and had
       privileges to work at St. James. Accordingly, even though St. James reasserts a lack of actual agency
       in its brief, given plaintiff’s waiver of this issue and the lack of evidence in the record to support this
       claim, there is no need to address this issue substantively. See Wallace v. Alexian Brothers Medical
       Center, 389 Ill. App. 3d 1081, 1085 n.1 (2009).

                                                      -8-
       agent to possess.” Gilbert, 156 Ill. 2d at 523.
¶ 25       For a hospital to be liable under the doctrine of apparent authority, a plaintiff must
       establish the following elements and show that: “ ‘(1) the hospital, or its agent, acted in a
       manner that would lead a reasonable person to conclude that the individual who was alleged
       to be negligent was an employee or agent of the hospital; (2) where the acts of the agent
       create the appearance of authority, the plaintiff must also prove that the hospital had
       knowledge of and acquiesced in them; and (3) the plaintiff acted in reliance upon the conduct
       of the hospital or its agent, consistent with ordinary care and prudence.’ ” Gilbert, 156 Ill.
       2d at 525 (quoting Pamperin v. Trinity Memorial Hospital, 423 N.W.2d 848, 856 (Wis.
       1988)). To survive a defendant hospital’s motion for summary judgment on a claim of
       apparent agency, a plaintiff must present at least some evidence to satisfy each of the Gilbert
       factors. Wallace, 389 Ill. App. 3d at 1086.
¶ 26       The first two Gilbert elements are frequently grouped together and have been referred to
       as the “holding out” factor. Wallace, 389 Ill. App. 3d at 1087. The focus of this factor is
       whether or not “the patient knows, or should have known, that the physician is an
       independent contractor.” Gilbert, 156 Ill. 2d at 524; see also Wallace, 389 Ill. App. 3d at
       1087 (recognizing that there is no holding out where the patient “was placed on notice of the
       independent contractor status of” the doctor).
¶ 27       Although not dispositive of the “holding out” factor, whether a patient signs a hospital
       consent to treatment form that contains clear and unambiguous independent contractor
       disclaimer language is an important factor to consider with respect to this factor because it
       is unlikely that a patient who signs such a form can reasonably believe that her treating
       physician is an employee or agent of a hospital when the form contains specific language to
       the contrary. See, e.g., Wallace 389 Ill. App. 3d at 1083, 1088 (finding that the plaintiff could
       not satisfy the apparent authority elements to subject the hospital to vicarious liability for the
       alleged negligent acts of two physicians where she signed a consent form that stated that the
       physicians providing treatment “ ‘are not the employees or agents of Alexian Brothers
       Medical Center, but they are independent contractors’ ” and that the hospital was “ ‘not
       responsible for the services these physicians provide’ ”); James v. Ingalls Memorial
       Hospital, 299 Ill. App. 3d 627, 632 (1998) (finding that there was no genuine issue of
       material fact that the hospital could not be held vicariously liable for the negligent acts of an
       obstetrician where the patient signed a consent to treatment form stating: “ ‘the physicians
       on staff at this hospital are not employees or agents of the hospital, but independent medical
       practitioners who have been permitted to use its facilities for the care and treatment of their
       patients’ ”).
¶ 28       Here, it is undisputed that decedent signed a four-paragraph consent form on seven
       occasions that contained language in bold print and capital letters stating that:
       “PHYSICIANS ARE NOT EMPLOYEES OF THE MEDICAL CENTER” and “NONE OF
       THE PHYSICIANS WHO ATTEND ME AT THE HOSPITAL ARE AGENTS OR
       EMPLOYEES OF THE HOSPITAL.” In addition, on two occasions, Lamb also signed a
       payment authorization and release of responsibility form that contained identical disclaimer
       language. Altogether, decedent signed nine forms that contained clear disclaimer language.


                                                  -9-
¶ 29        Plaintiff, however, observes that the consent form contains three other sections unrelated
       to the physician disclaimer language and argues these other sections rendered the form
       ambiguous, confusing and insufficient to place decedent on notice as to Doctor Burke’s
       independent contractor status. In support, plaintiff principally relies on our previous decision
       in Schroeder v. Northwest Community Hospital, 371 Ill. App. 3d 584 (2006), where we
       found that a genuine issue of material fact existed as to whether the hospital could be subject
       to vicarious liability based on confusing disclosure language found in the hospital’s consent
       form. Schroeder, 371 Ill. App. 3d at 594-95. The consent form in that case contained six
       sections, including a disclosure statement, which was the second section on the form. Id. at
       587. The statement, in pertinent part, provided: “ ‘Your care will be managed by your
       personal physician or other physicians who are not employed by Northwest Community
       Hospital or Northwest Community Day Surgery Center but have privileges to care for
       patients at this facility. Your physician’s care is supported by a variety of individuals
       employed by Northwest Community Hospital or Northwest Community Day Surgery Center,
       including nurses, technicians and ancillary staff.’ ” (Emphasis omitted.) Id.
¶ 30        Although plaintiff correctly observes that the form in Schroeder and the form at issue
       here are similar in that they contain multiple parts, we find the forms distinguishable in
       several important respects. Indeed, while St. James’s consent form contains three other
       sections unrelated to the physician disclaimer, the disclaimer section is the largest and is
       located directly above the signature line, whereas, the disclaimer language in Schroeder did
       not immediately precede the signature line, but was buried in the middle of the page. See
       Spiegelman v. Victory Memorial Hospital, 392 Ill. App. 3d 826, 837 (2009) (finding the
       placement of the disclosure statement on the hospital’s consent form to be relevant).
       Moreover, the form in Schroeder did not contain key phrases like “independent contractor”
       or “independent physician”; rather, it contained generic language that attempted to
       differentiate between those who were “employed by” and those who were “not employed by”
       the hospital, which could lead the trier of fact to conclude that the plaintiff might have been
       confused about which persons attending to his care were and were not employees of the
       hospital. Here, in contrast, the language is much clearer and uses the term “independent
       physicians” and states that “none of the physicians who attend to me at the hospital are
       agents or employees of the hospital.” Unlike the disclosure in Schroeder, St. James’s form
       does not attempt to differentiate between physicians and ancillary staff. Moreover, the form
       at issue here even makes it clear that the hospital’s billing practices are separate and distinct
       from those of any physicians and advises patients that they can expect to receive separate
       bills from physicians. See Wallace, 389 Ill. App. 3d at 1092 (finding the disclosure language
       sufficiently different from that in Schroeder because it contained specific “independent
       contractor” language and clearly stated that the hospital’s billing practices were separate and
       distinct from those of the physicians). Accordingly, we disagree with plaintiff that St.
       James’s disclosure language and consent form were confusing and misleading; rather, we
       find the language contained therein to be clear and unambiguous and similar to that
       contained in the forms at issue in Wallace and James. After signing nine forms containing
       the aforementioned clear disclosure statement in bold, capitalized print, we find that decedent
       knew or should have known that Doctor Burke was an independent contractor at the time she


                                                 -10-
       sought treatment from her at St. James.
¶ 31        Despite the clarity of the disclosure statement, plaintiff relies heavily on Doctor Burke’s
       designation as “Chief of Staff” of St. James in an effort to satisfy the “holding out”
       requirement. We, however, do not find that Doctor Burke’s administrative title is sufficient
       to override the clear unequivocal language in the disclosure statement and create a genuine
       issue of material fact of apparent agency. Initially, we note that there is no evidence that
       Lamb was ever informed that Doctor Burke was the chief of staff. Doctor Burke did not
       recall ever having such a conversation and plaintiff presents no evidence that any occurred.
       Moreover, the record is clear that Lamb saw Doctor Burke at her private office at Burke
       Medical on multiple occasions before ever seeing her at St. James. Although plaintiff’s full
       discovery deposition is absent from the record, based on the excerpts of the depositions that
       we do have, it appears that plaintiff learned that Doctor Burke was the chief of staff after
       conducting an Internet search and after speaking to a receptionist at Doctor Burke’s office.
       It is unclear however, when plaintiff learned this information, as she conceded she did not
       recall whether the Internet search and conversation took place before or after her mother’s
       death. More importantly, there is no evidence this information was ever conveyed to Lamb
       or that she was ever aware of Doctor Burke’s affiliation with the hospital. Indeed, there is no
       evidence that Lamb ever knew that Doctor Burke held the administrative role of chief of
       staff, let alone at the time she was first admitted to St. James. Although a plaintiff need not
       prove her entire case at the summary judgment stage, she must at least present a factual basis
       that could arguably entitle her to judgment. Wallace, 389 Ill. App. 3d at 1086. Here, we find
       that plaintiff failed to present a sufficient factual basis to satisfy the “holding out”
       requirement set forth in Gilbert, and thus, the trial court correctly entered summary judgment
       in favor of St. James on plaintiff’s vicarious liability claim.
¶ 32        Assuming arguendo that the plaintiff could have presented a sufficient factual basis to
       satisfy the “holding out” requirement, we find that summary judgment was nonetheless
       proper because plaintiff failed to present any evidence to satisfy the reliance factor. With
       respect to the element of justifiable reliance, the focus is on whether the patient relied on the
       hospital to provide medical services or merely sought out a specific physician who had
       privileges at the hospital to receive her medical care. York, 222 Ill. 2d at 185. Specifically,
       the Gilbert court explained:
            “ ‘[T]he critical distinction is whether the plaintiff is seeking care from the hospital itself
            or whether the plaintiff is looking to the hospital merely as a place for his or her personal
            physician to provide medical care. Except for one who seeks care from a specific
            physician, if a person voluntarily enters a hospital without objecting to his or her
            admission to the hospital, then that person is seeking care from the hospital itself. An
            individual who seeks care from a hospital itself, as opposed to care from his or her
            personal physician, accepts care from the hospital in reliance upon the fact that complete
            emergency room care–from blood testing to radiological readings to the endless medical
            support services–will be provided by the hospital through its staff.’ ” Gilbert, 156 Ill. 2d
            at 525-26 (quoting Pamperin, 423 N.W.2d at 857).
¶ 33        Here, plaintiff’s undisputed testimony was that Lamb went to St. James to receive
       treatment at the direction of Doctor Burke following initial appointments with Doctor Burke

                                                  -11-
       at Burke Medical. Indeed, unless the distance was too far, plaintiff indicated that she believed
       her mother would have gone to any facility that Doctor Burke advised her to go to in order
       to receive medical treatment from her. Plaintiff’s testimony undisputably establishes that her
       mother was relying on Doctor Burke, not St. James, to provide her medical care. St. James
       was merely the location from which Lamb received continued services from Doctor Burke.
       See Butkiewicz v. Loyola University Medical Center, 311 Ill. App. 3d 508, 514 (2000)
       (finding no evidence of reliance where the patient merely went to the defendant hospital
       “because that is where his doctor had staff privileges and told him to go”).
¶ 34       Plaintiff correctly observes that the mere existence of a preexisting physician-patient
       relationship does not automatically preclude any claim by a patient of reliance on a hospital.
       See York, 222 Ill. 2d at 193; Spiegelman, 392 Ill. App. 3d at 840-41. Indeed, in York, our
       supreme court clarified its ruling in Gilbert, stating:
           “Gilbert did not hold that, regardless of the circumstances, the mere existence of a
           preexisting physician-patient relationship automatically precludes any claim by the
           patient of reliance upon the hospital for the support staff. Rather, Gilbert recognized that
           when a patient relies on a hospital for the provision of support services, even when a
           physician specifically selected for the performance of a procedure directs the patient to
           that particular hospital, there may be sufficient reliance under the theory of apparent
           agency for liability to attach to the hospital in the event one of the supporting physicians
           commits malpractice.” (Emphases added.) York, 222 Ill. 2d at 193.
¶ 35       Here, based on the sparse nature of the record, it is unclear what precise services
       decedent received while at St. James, and we reiterate that all deficiencies in the record must
       be resolved against plaintiff. Foutch, 99 Ill. 2d at 391-92. It is clear, however, that plaintiff
       does not challenge the services of any supporting physicians that may have treated decedent;
       rather, plaintiff seeks to hold St. James vicariously liable solely on the basis of the
       purportedly negligent treatment provided by Doctor Burke. Based on the record, decedent
       relied on her primary care physician, Doctor Burke, with whom she had a preexisting
       physician-patient relationship, to receive medical care and did not rely on St. James to
       provide that treatment.
¶ 36       Ultimately, we find that plaintiff has not presented a sufficient factual basis to satisfy the
       elements of “holding out” and reliance necessary to subject St. James to vicarious liability.
       Accordingly, the circuit court was correct in finding that St. James was entitled to summary
       judgment as a matter of law.

¶ 37                                    CONCLUSION
¶ 38       For the reasons contained herein, we affirm the judgment of the circuit court.

¶ 39       Affirmed.




                                                 -12-